DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 08/16/2022 is acknowledged.

Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. 

Status of Claims
Claims 1-8 are pending in the application with claims 6-8 withdrawn. Claims 1-5 are examined herein.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. For example, note the published application at paragraphs [0008], [0026]. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1, first paragraph, lines 5-6: “react or coolant” should recite --reactor coolant--
Claim 1, third paragraph, line 1: “a second positive electrode” should recite --a second positive electrode member-- to provide antecedent basis.
Claim 3, line 2: “concentration tank 130” should recite --concentration tank--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 5 are indefinite because it recites in the preamble the subcombination of “an apparatus for purifying reactor coolant radioactive material” that is inconsistent with the body of the claim that recites limitations directed to the combination of the apparatus and other reactor components (i.e., a chemical and volume control system comprising a regenerative heat exchanger, a non-regenerative heat exchanger, and a volume control tank). This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a chemical and volume control system is not an inherent component of the apparatus. Claim 1 explicitly states the apparatus is applied to the chemical and volume control system. In other words, the chemical and volume control system is a separate component in the whole reactor system than the apparatus. Therefore, the apparatus for purifying reactor coolant radioactive material, which is what is claimed, does not include the structure of a chemical and volume control system and the recitation of this structure renders the scope of the claims unclear. For example, the apparatus installed in a different reactor coolant system/applied to a different system is not structurally different from the apparatus of claim 1 applied to a chemical and volume control system. In both instances, the apparatus has the structure as recited in claim 1 (e.g., a radioactive metal ion recovery unit, an Li ion separation/concentration unit, an Li7 concentration tank), and it is unclear what additional structural limitation the recitation of the various chemical and volume control system structures places on the claimed apparatus itself. It is unclear from the claims whether the chemical and volume control system are intended to be positively recited features of the apparatus, or if infringement occurs if an apparatus is capable of being used with these structures as claimed. For purposes of examination, Examiner is interpreting the claims as requiring the apparatus to be capable of being used with these structures.

In review, the phrase “apparatus is applied to a chemical and volume control system (CVCS)” is unclear. It would appear that in order for the apparatus to be “applied” (connected) to a CVCS then the CVCS would have to be positively recited. However, the claim preamble is directed only to the apparatus. Thus, the claim does not allow the skilled artisan to definitively know whether a CVCS comprising a regenerative heat exchanger, a non-regenerative heat exchanger, and a volume control tank is positively recited. It follows that the claim is prima facie indefinite.

Claim 1 recites the phrase “purifying reactor coolant radioactive material”. The phrase implies that “radioactive material” (instead of “reactor coolant”) is being purified. It is unclear how “radioactive material” can be purified. It is unclear whether the phrase should read either “purifying reactor coolant from radioactive material” or “purifying reactor coolant of radioactive material”.

Claim 1 recites the phrase “the pH” in line 1. There is insufficient basis for this phrase in the claim. 

Claim 1 recites the phrase “the reactor coolant” in line 2. There is insufficient basis for this phrase in the claim. While claim 1, line 1 recites “reactor coolant radioactive material,” this is not a positive recitation of the “reactor coolant”. 

Claim 1 is further indefinite because the reason for mention of the abbreviation “CVCS” is unclear since it is not subsequently used.

Claim 1 recites “a “non-generative heat exchanger” in paragraph 2, line 4. There is insufficient antecedent basis for this phrase in the claim. It is unclear if the phrase is intended to refer to the “non-regenerative heat exchanger” or another structure. 

Claim 1 recites “a second negative electrode member having a positive (-) electrode”. It is unclear if the second negative electrode member is intended to have “a positive (+) electrode” or “a negative (-) electrode”. For purposes of examination, Examiner is interpreting the phrase to recite “a negative (-) electrode”. 

Claim 1 is further indefinite because it is unclear of what structure “one side” and “other side” are referring to. The claim recites “a second positive electrode having a positive (+) electrode connected to one side, a second negative electrode member having a positive (-) electrode connected to the other side.” It is unclear if the “side” refers to the electrode members, the Li ion separation/concentration unit, or another structure. If the “side” is referring to the electrode members, it is unclear the relationship between the second positive electrode member and the second negative electrode member. For example, the claim recites the “positive (-) electrode connected to the other side.” If the “positive (+) electrode connected to one side” refers to the electrode connected to one side of the second positive electrode member, the recitation of the “other side” suggests the “positive (-) electrode” is connected to the other side of the second positive electrode member. For purposes of examination, Examiner is interpreting the “side” as referring to sides of the Li ion separation/concentration unit. 

Claim 1 recites a radioactive metal ion recovery unit in which “radioactive metal ions and metal particles are recovered while being deposited on the first negative electrode member.” Claim 1 further recites an Li ion separation/concentration unit in which “reactor coolant that passed through the radioactive metal ion recovery unit passes between the second positive electrode member and the cation-exchange membrane [of the Li ion separation/concentration unit]” and “Li+ ions, produced in the reactor coolant and passed through the cation-exchange membrane, move toward the second negative electrode member and are separated.” The relationship between these two structures and their functions are unclear. The claim appears to recite the reactor coolant flows from the radioactive metal ion recovery unit to the Li ion separation/concentration unit. Further, the claim recites radioactive metal ions and metal particles are deposited on the first negative electrode member of the radioactive metal ion recovery unit. This would include lithium ions as lithium is a metal1. If metal ions and metal particles, which would include lithium ions, are separated from the coolant in the radioactive metal ion recovery unit, it is unclear how lithium ions would be present in the coolant leaving the radioactive metal ion recovery unit such that they may be separated in the downstream Li ion separation/concentration unit. 

Claim 1 recites “and flows into the volume control tank”. This subject matter is defined by an intended result (“flows into the volume control tank”) to be achieved instead of by positively recited structural features which cause the result. The recited function does not follow from recited structure. The claim does not recite any structure that allows for this flow. Thus, the claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.

In claim 1 it is unclear what constitutes “pure water”. The dividing boundary between pure water and non-pure water is unknown. 

Claim 1 implies removing or separating Li+ ions and Li7 from the reactor coolant. However, the claim does not first recite that the reactor coolant contains any lithium. Thus, the claim is confusing.

Claim 1 recites “an Li7 concentration tank configured to concentrate Li7 in a recycling process in which Li7 separated from the Li ion separation/concentration unit is recycled again to the Li ion separation/concentration unit”. However, the claim does not first recite a process or mechanism by which Li7 is separated in the Li ion separation/concentration unit or leaves the Li ion separation/concentration unit. For example, it is unclear if the claim is intended to recite “Li+”, which has proper antecedent basis, instead of “Li7”. It is further unclear what is the mechanism by which the Li7 concentration tank concentrates the Li7. 

Claim 3 recites “a portion of the Li7 ions, which are stored in the Li ion separation/concentration unit and the Li7 concentration tank and circulated.” It is unclear through what structure the Li7 ions are circulated. 

Claim 3 is further indefinite because the phrase “wherein a portion of the Li7 ions … is supplied to the volume control tank by introduction of LiOH concentrated water getting out of the Li ion separation/concentration unit” is unclear. There is insufficient antecedent basis for LiOH “getting out of” the Li ion separation/concentration unit. Further, it is unclear what is the mechanism in the Li ion separation/concentration unit by which LiOH is formed in the Li ion separation/concentration unit. It is unclear if the portion of the Li7 ions is supplied to the volume control tank in the form of LiOH. It is further unclear if the lithium leaves the Li ion separation/concentration unit in the form of Li7 ions, LiOH, or another form. For purposes of examination, Examiner is interpreting the claim to recite a portion of the Li7 ions leaving the Li ion separation/concentration unit is discharged from the apparatus in the form of LiOH concentrated water.

Claim 5 recites “when demineralizers, … are disposed between the non-generative heat exchanger and the volume control tank in the moving path of the reactor coolant, the reactor coolant that passed through the non-regenerative heat exchanger is supplied to the radioactive metal ion recovery unit through a bypass line without passing through the demineralizers.” First, it is unclear if the demineralizers and bypass line are features of the apparatus for purifying reactor coolant radioactive material or whether these are separate structures. Additionally, the claim appears to be directed towards the contingent event of demineralizers being located between the non-generative heat exchanger and the volume control tank, therefore making it further unclear if the bypass line is an optional feature of the invention. Also, since claim 5 is contingent on non-positively recited demineralizers, it is unclear how claim 5 further limits the structure of claim 1. For purposes of examination, Examiner is interpreting the bypass line to be an optional feature of the invention.

Further, there is insufficient antecedent basis for the phrase “the non-generative heat exchanger” in the claim. It is unclear if the phrase is intended to refer to the “non-regenerative heat exchanger” or another structure. 

Claim 5 further recites “adjust the pH by Li removal”. However, it is unclear what pH is being referenced. For example, it is unclear if the claim is intended to recite “adjust the pH of the reactor coolant by Li removal”. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

A Note on Interpretation
As discussed above, the claims are directed towards an apparatus for purifying reactor coolant radioactive material and adjusting the pH of the reactor coolant. Mentioned structures which are not a part of the apparatus itself are therefore interpreted as statements of intended or desired use. For example, “to the apparatus is applied to a chemical and volume control system (CVCS),” “reactor coolant … flows into the volume control tank,” “a portion of the Li7 ions … is supplied to the volume control tank,” etc. These clauses, as well as other statements that are essentially method statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited references is capable of performing the intended use. See MPEP 2111-2115. As stated in MPEP 2114, Section II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	
As set forth in MPEP 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. 

	The apparatus in the combination of applied references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the applied references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0038961 (“Denton”) in view of US Publication No. 2003/0000849 (“Meintker”).

Regarding claim 1, Denton discloses (see Fig. 1) an apparatus for purifying reactor coolant and adjusting the pH of the reactor coolant capable of being applied to a chemical and volume control system (CVCS) comprising a regenerative heat exchanger, a non-regenerative heat exchanger and a volume control tank and capable of being provided between the non-regenerative heat exchanger and the volume control tank in a moving path of the reactor coolant. Denton discloses reactor coolant enters the apparatus via an influent waste stream 12 and may be discharged from tank 54 ([0121], [0132]). Therefore, Denton’s apparatus would be capable of receiving the coolant from a non-regenerative heat exchanger and discharging coolant to a volume control tank. 

Denton further discloses the apparatus comprising a radioactive metal ion recovery unit (26) comprising a first negative electrode member having a negative (-) electrode (29) connected thereto and a first positive electrode member having a positive (+) electrode (28) connected thereto. The radioactive metal ion recovery unit being configured such that that reactor coolant passes between the first negative electrode member and the first positive electrode member, through which DC power flows, so that radioactive metal ions and metal particles are recovered while being deposited on the first negative electrode member ([0126]-[0127], [0135]). As discussed above, the radioactive metal ion recovery unit of the apparatus would be capable of receiving reactor coolant discharged from a non-generative heat exchanger. 

	Denton further discloses the reactor coolant that passed through the radioactive metal ion recovery unit may further be received by another unit (40) for further purification and separation of specific ions ([0018], [0037], [0052], [0130]), but does not appear to disclose an Li ion separation/concentration unit as recited in claim 1. 

Meintker discloses such a unit for purification and separation of specific ions. Meintker discloses (see Figs. 1, 3) an apparatus for purifying reactor coolant radioactive material and adjusting the pH of the reactor coolant ([0003]), the apparatus comprising an Li ion separation/concentration unit (MED) comprising a positive electrode member having a positive electrode (A) connected to one side, a negative electrode member having a negative electrode (K) connected to the other side, and a cation-exchange membrane (M) provided between the second positive electrode member and the second negative electrode member and configured to pass a cation therethrough ([0020], [0046]). The Li ion separation/concentration unit is configured such that the reactor coolant passes between the second positive electrode member and the cation-exchange membrane ([0046]) and is discharged from the Li ion separation/concentration unit ([0059]), and water is continuously recycled between the negative electrode member and the cation-exchange membrane, so that Li+ ions, produced in the reactor coolant and passed through the cation-exchange membrane, move toward the negative electrode member and are separated (Fig. 1, [0046], [0058]). The apparatus further comprises an Li7 concentration tank (BK) configured to concentrate Li7 in a recycling process in which Li7 separated from the Li ion separation/concentration unit is recycled again to the Li ion separation/concentration unit (Fig. 3, [0004]-[0005], [0056]). Meintker further discloses its unit reduces catatonic impurities while recovering lithium from cooling water for dosing ([0008]-[0009], [0011], [0020]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the apparatus of Denton to use Meintker’s Li ion separation/concentration unit and Li7 concentration tank in place of Denton’s unit (40) for the benefits thereof. Thus, replacement of Denton’s unit to reduce costs by recovering lithium, as suggested by Meintker, would have been obvious to a POSA. 

Regarding claim 2, Denton further discloses power is supplied to the electrodes by a power source (30) which is regulated by a control panel (32) ([0126]-[0127]). Denton further discloses the applied voltage, and therefore the power, can be adjusted ([0127]). Denton’s apparatus would therefore be capable of applying power to the radioactive metal ion recovery unit intermittently at a predetermined cycle.

Regarding claim 3, Meintker further discloses wherein a portion of the Li7 ions, which are stored in the Li ion separation/concentration unit and the Li7 concentration tank and circulated, is discharged from the apparatus in the form of LiOH concentrated water (Fig. 3, [0004], [0056], [0059]). Thus, Denton’s apparatus, modified by Meintker’s lithium separation mechanisms, would have resulted in the apparatus of claim 3. 

Regarding claim 5, Denton further discloses demineralizers (42) and reactor coolant is supplied to the radioactive metal ion recovery unit through a line (from 24 to 26) without passing through the demineralizers (Fig. 1). The radioactive metal ion recovery unit of the modified Denton’s apparatus would therefore be capable of receiving reactor coolant that passed through a non-regenerative heat exchanger through a bypass line without passing through the demineralizers. 

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Denton in view of Meintker, as applied to claim 1 above, further in view of US Publication No. 2017/0294241 (“Dodson”).

Regarding claim 4, the modified Denton does not appear to disclose the structure or arrangement of the first negative electrode member and first positive electrode member as recited in claim 4. 

Dodson discloses (see Fig. 3) an apparatus for purifying radioactive material ([0029]-[0030]) comprising a unit for electrochemical reactions comprising a first negative electrode member having a negative (-) electrode (500, 511) connected thereto and a first positive electrode member having a positive (+) electrode (510) connected thereto, wherein the first negative electrode member has a closed structure with a shielded exterior ([0040]. Dodson’s first negative electrode member is a physical structure and all materials would have some shielding capabilities. Dodson further discloses the first positive electrode member is replaceably mounted in the first negative electrode member ([0040]). Dodson further discloses this allows for isolation of the unit as well as replacement of the positive electrode member when the sacrificial material is consumed ([0040]). See also Denton, [0037]-[0038] which discloses Denton’s anode similarly comprises a sacrificial material.

The skilled artisan would realize that electrode members can be implemented with various geometry arrangements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain arrangement in light of the specific design criteria. The skilled artisan would also recognize that Denton is not limited to only the electrode members shown, but can be modified for use with different arrangements of electrode members. It would have been obvious to a POSA to use the arrangement of the negative electrode member and the positive electrode member as disclosed by Dodson in the apparatus of the modified Denton for the benefits thereof. Thus, further modification of Denton’s apparatus to insulate and isolate the radioactive metal ion recovery unit and allow for replacement of used anodes, as suggested by Dodson, would have been obvious to a POSA.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentence be broken into several shorter clear sentences. The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because it is not directed to the elected invention. It is also unclear what is meant by “material/adjusting”. It is further unclear how “radioactive material” can be purified. The following Title is suggested: “Apparatus for purifying nuclear reactor coolant from radioactive materials and adjusting coolant pH”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.
Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.




/J.K./Examiner, Art Unit 3646                         

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1https://periodictable.com/Elements/003/index.html